UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7682


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES SCOTT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court          for the Eastern
District of Virginia, at Richmond.     Henry E.       Hudson, District
Judge. (3:07-cr-00066-HEH-1; 3:08-cv-00539-HEH)


Submitted:   June 14, 2011                 Decided:    June 29, 2011


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Scott, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Scott, Jr., seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.     The order is not appealable unless a circuit justice or

judge     issues   a    certificate      of   appealability.            28     U.S.C.

§   2253(c)(1)(B) (2006).        A certificate of appealability will not

issue     absent   “a   substantial       showing      of   the    denial      of     a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.           Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner    must   demonstrate    both    that   the    dispositive      procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.               Slack, 529 U.S. at 484-

85.     We have independently reviewed the record and conclude that

Scott has not made the requisite showing.               Accordingly, we deny a

certificate of appealability and dismiss the appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials     before     the    court      and

argument would not aid the decisional process.

                                                                          DISMISSED


                                         2